Opinion
Pee Curiam,
The defendant was convicted of the crimes of aggravated robbery and conspiracy. He was sentenced to the penitentiary on the robbery conviction. Sentence, on the conspiracy conviction was suspended. On appeal, the Superior Court affirmed the judgment: Commonwealth, v. Meehan, 198 Pa. Superior Ct. 558, 182 A. 2d 243 (1962). We granted allocatur.
Our study of the record and the unusual circumstances it discloses is convincing that a new trial is required for the réásons given in the minority opinion of Judge Flood of the Superior Court. See also, Commonwealth ex rel. Whitling v. Russell, 406 Pa. 45, 176 A. 2d 641 (1962).
Order affirming the judgment of conviction and sentence is reversed. A new trial is ordered.